DETAILED ACTION
This office action follows a reply filed on September 10, 2021.  Claims 25, 27, 31, 34, 39, 40 and 41 have been amended.  Claims 25, 27, 28, 30-41 and 48 are currently pending and under examination.
The anticipation rejections over Tetenbaum and GB ‘417 are withdrawn, as applicants have amended to limit the claimed invention to the compounds of formulae (I) or (II).
The rejection over Pfaendner (WO 2016/042040) in view of Menozzi (US 2017/0043931) is withdrawn at this time.
However, the remaining rejections of Sala in view of Troutman and Troutman in view of Menozzi are maintained for the reasons set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 25, 27, 28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0286060) in view of Troutman (US 7,084,196), and further in view of Menozzi (US 2017/0043931), Pfaendner (WO 2016/042040) and Hahn (US 2011/0196052).  For convenience, the English language equivalent of WO ‘040, US 2017/0260366, will be cited below.
Sala teaches a degradable polymer article containing (A) a natural or synthetic polymer and (B) a degradation accelerator (p. 1, [0010]), where compound (B) is taught as being contained in an amount of 0.01-10 wt% (p. 17, [0200]), exemplifying a composition comprising LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide, shown below (p. 30, Table 1, Film 8): 

    PNG
    media_image1.png
    106
    256
    media_image1.png
    Greyscale
 .
Modifying the above example to contain 0.01-10 wt% of N-p-toluene-4-sulfonyloxyphthalimide is prima facie obvious, as this modification is suggested by the teachings of Sala, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Sala teaches the possible inclusion of flameproofing agents (p. 13, [102]); however, does not teach the compound (B) as a flame retardant or flame retardant synergist.
Troutman teaches flame retardant polyolefins comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants (col. 2, l. 58 to col. 3, l. 12).
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image2.png
    475
    330
    media_image2.png
    Greyscale
, 
specifically teaching the polymeric resin as thermoplastic polyolefins and the organic oxidation additive as the following (p. 4): 

    PNG
    media_image3.png
    102
    234
    media_image3.png
    Greyscale

Pfaendner teaches oxyimides as flame retardants, teaching that upon cleavage, radicals are produced in the case of fire, which radicals become involved in the decomposition process of the polymer and hence cause the flame retardant effect (p. 1, [0004).
Hahn teaches flame retardant synergists to include compounds that comprise or liberate nitroxyl radicals (p. 2, [0061]).
Therefore, Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of polyolefin substrates, which can be triggered by heat, wherein the oxidation can occur in the absence of other compounds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have use the flame retardants of Troutman as the flameproofing agents in Sala, as Troutman teaches that these compounds are suitable flameproofing agents for polyolefins, and when used in combination with nitroxyl forming compounds, flame retardant synergism is provided, as Hahn further supports that nitroxyl forming compounds act as flame retardant synergists.  
As to claims 34-38, Sala exemplifies a composition comprising 0.10 wt% tris[2,4-di-t-butylphenyl]phosphite (p. 29, [0297]) and Troutman exemplifies the inclusion of 5 wt% DBDPO (decabromodiphenyl oxide) in combination with 0.25 wt% nitroxyl radical (col. 25-26, Example 3, Formulation 5).
As to claim 39, Sala teaches the compositions as suitable for use in forming films, sheets, bags, bottles, packages, agricultural articles, building films, Troutman exemplifies the preparation of flame retardant polyethylene fibers (col. 26), also teaching suitable articles to include blow molded bottles, wire and cable housing (col. 30, ll. 40-50).
As to claims 40 and 41, Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide acts as a degradation accelerator, which would reduce the molecular weight of the resin.

Claims 25, 27, 28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman (US 7,084,196) in view of Menozzi (US 2017/0043931) and Hahn (US 2011/0196052), optionally in view of Sala (US 2009/0286060).
Troutman teaches flame retardant polyolefins comprising an effective flame retarding amount of a mixture of a synergist compound and a known organic or inorganic flame retardant, the mixture comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants (col. 2, l. 58 to col. 3, l. 12).
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image2.png
    475
    330
    media_image2.png
    Greyscale
, 
specifically teaching the polymeric resin as thermoplastic polyolefins and the organic oxidation additive as the following (p. 4): 

    PNG
    media_image3.png
    102
    234
    media_image3.png
    Greyscale

Therefore, Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of polyolefin substrates, which can be triggered by heat, wherein the oxidation can occur in the absence of other compounds.
Hahn teaches flame retardant synergists to include compounds that comprise or liberate nitroxyl radicals (p. 2, [0061]).
Sala exemplifies a composition comprising LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide, shown below (p. 30, Table 1, Film 8): 

    PNG
    media_image1.png
    106
    256
    media_image1.png
    Greyscale
 , 
teaching the possible inclusion of flameproofing agents (p. 13, [102]), showing that N-p-toluene-4-sulfonyloxyphthalimide can be used in combination with conventional polyolefin flameproofing agents.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used N-p-toluene-4-sulfonyloxyphthalimide as the nitroxyl forming compound in Troutman, as Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical triggered by heat which is active towards the oxidation of polyolefins, where Hahn offers additional support that nitroxyl forming compounds act as flame retardant synergists and Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide can be used in combination with flameproofing agents in a polyolefin resin.
Troutman in view of Menozzi, Hahn and optionally Sala is prima facie obvious over instant claims 25-28 and 30-33.
As to claims 34-38, Troutman exemplifies a composition comprising 94.75 wt% polypropylene, 0.05 wt% hydroxylamine compound, 0.05 wt% calcium 
As to claim 39, Troutman exemplifies the preparation of flame retardant polyethylene fibers (col. 26), also teaching suitable articles to include blow molded bottles, wire and cable housing (col. 30, ll. 40-50).
As to claims 40 and 41, Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide also acts as a degradation accelerator, which would reduce the molecular weight of the resin.

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.
Applicants argue that Film 8 of Sala only includes 0.4 wt% of N-p-touluene-4-sulfonyloxyphthalimide in LLDPE.
While the examiner agrees, Sala teaches a degradable polymer article containing (A) a natural or synthetic polymer and (B) a degradation accelerator (p. 1, [0010]), where compound (B) is taught as being contained in an amount of 0.01-10 wt% (p. 17, [0200]).  This amount overlaps with the claimed amount of 0.5-20 wt%.  Modifying Film 8 of Sala to contain up to 10 wt% of N-p-touluene-4-sulfonyloxyphthalimide is prima facie obvious, as this modification is clearly within the teachings of Sala.

Applicants argue that Sala does not teach N-p-touluene-4-sulfonyloxyphthalimide as having a flame-proofing effect.
The examiner agrees, hence the use of the added support of Troutman (US 7,084,196) who teaches flame retardant polyolefins comprising an effective flame retarding amount of a mixture of a synergist compound and a known organic or inorganic flame retardant, the mixture comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants, where Menozzi teaches that N-p-touluene-4-sulfonyloxyphthalimide forms a radical in the presence of heat.
Applicants argue that Troutman does not teach the nitroxyl radicals to include the claimed phthalimide and Menozzi does not teach the nitroxyl radical forming compounds as flame retardants.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brieann R Johnston/Primary Examiner, Art Unit 1766